              Case 2:20-cv-10450-CAS-E Document 12 Filed 11/17/20 Page 1 of 2 Page ID #:87
                                                                                                            CLOSED,ECF
                                       U.S. District Court
                          Southern District of New York (Foley Square)
                         CIVIL DOCKET FOR CASE #: 1:20−cv−01118−VM

Foreman v. Fred Segal, LLC                                                Date Filed: 02/09/2020
Assigned to: Judge Victor Marrero                                         Date Terminated: 11/13/2020
Cause: 17:101 Copyright Infringement                                      Jury Demand: Plaintiff
                                                                          Nature of Suit: 820 Copyright
                                                                          Jurisdiction: Federal Question
Plaintiff
Star Foreman                                              represented by Richard Liebowitz
                                                                         Liebowitz Law Firm, PLLC
                                                                         11 Sunrise Plaza, Suite 301
                                                                         Suite 305
                                                                         Valleystream, NY 11580
                                                                         516−233−1660
                                                                         Email: RL@LiebowitzLawFirm.com
                                                                         ATTORNEY TO BE NOTICED


V.
Defendant
Fred Segal, LLC


 Date Filed       #    Docket Text

 02/09/2020       Ï1   COMPLAINT against Fred Segal, LLC. (Filing Fee $ 400.00, Receipt Number
                       ANYSDC−18739747)Document filed by Star Foreman. (Attachments: # 1 Exhibit A, # 2 Exhibit
                       B).(Liebowitz, Richard) (Entered: 02/09/2020)

 02/09/2020       Ï2   REQUEST FOR ISSUANCE OF SUMMONS as to Fred Segal, LLC, re: 1 Complaint. Document
                       filed by Star Foreman..(Liebowitz, Richard) (Entered: 02/09/2020)

 02/10/2020       Ï    ***NOTICE TO ATTORNEY TO ELECTRONICALLY FILE CIVIL COVER SHEET.
                       Notice to Attorney Richard Liebowitz. Attorney must electronically file the Civil Cover Sheet.
                       Use the event type Civil Cover Sheet found under the event list Other Documents. (sj)
                       (Entered: 02/10/2020)

 02/10/2020       Ï    ***NOTICE TO ATTORNEY TO SUBMIT AO 121 FORM COPYRIGHT. Notice to
                       Attorney Richard Liebowitz to submit a completed AO 121 Form Copyright to court for
                       review. Use the event type AO 121 Copyright − Notice of Submission by Attorney found under
                       the event list Other Documents. (sj) (Entered: 02/10/2020)

 02/10/2020       Ï    CASE OPENING INITIAL ASSIGNMENT NOTICE: The above−entitled action is assigned to
                       Judge Victor Marrero. Please download and review the Individual Practices of the assigned District
                       Judge, located at https://nysd.uscourts.gov/judges/district−judges. Attorneys are responsible for
                       providing courtesy copies to judges where their Individual Practices require such. Please download
                       and review the ECF Rules and Instructions, located at
                       https://nysd.uscourts.gov/rules/ecf−related−instructions..(sj) (Entered: 02/10/2020)
             Case 2:20-cv-10450-CAS-E Document 12 Filed 11/17/20 Page 2 of 2 Page ID #:88
02/10/2020       Ï    Magistrate Judge Kevin Nathaniel Fox is so designated. Pursuant to 28 U.S.C. Section 636(c) and
                      Fed. R. Civ. P. 73(b)(1) parties are notified that they may consent to proceed before a United States
                      Magistrate Judge. Parties who wish to consent may access the necessary form at the following link:
                      https://nysd.uscourts.gov/sites/default/files/2018−06/AO−3.pdf. (sj) (Entered: 02/10/2020)

02/10/2020       Ï    Case Designated ECF. (sj) (Entered: 02/10/2020)

02/10/2020      Ï3    ELECTRONIC SUMMONS ISSUED as to Fred Segal, LLC..(sj) (Entered: 02/10/2020)

02/10/2020      Ï4    CIVIL COVER SHEET filed..(Liebowitz, Richard) (Entered: 02/10/2020)

07/27/2020      Ï5    NOTICE of Order. Document filed by Star Foreman..(Liebowitz, Richard) (Entered: 07/27/2020)

09/02/2020      Ï6    ORDER: Accordingly, it is hereby ordered that plaintiff is directed to advise the Court within seven
                      (7) days of the date of this Order of plaintiffs contemplation with regard to further prosecution of
                      this action. In the event no timely response to this Order is submitted by that date the Court may
                      dismiss the complaint without further notice pursuant to Rule 4(m) of the Federal Rules of Civil
                      Procedure. So Ordered. (Signed by Judge Victor Marrero on 9/2/2020) (js) (Entered: 09/02/2020)

09/02/2020      Ï7    AFFIDAVIT OF SERVICE. Fred Segal, LLC served on 2/11/2020, answer due 3/3/2020.
                      Document filed by Star Foreman..(Liebowitz, Richard) (Entered: 09/02/2020)

09/08/2020      Ï8    LETTER addressed to Judge Victor Marrero from Richard Liebowitz dated September 8, 2020 re:
                      Status Letter. Document filed by Star Foreman..(Liebowitz, Richard) (Entered: 09/08/2020)

10/09/2020      Ï9    STATUS REPORT. Document filed by Star Foreman..(Liebowitz, Richard) (Entered: 10/09/2020)

11/12/2020     Ï 10   PROPOSED STIPULATION AND ORDER. Document filed by Star Foreman..(Liebowitz,
                      Richard) (Entered: 11/12/2020)

11/13/2020     Ï 11   STIPULATION REGARDING TRANSFER OF VENUE: IT IS FURTHER AGREED that
                      Defendant shall file its response or answer to the Complaint within two (14) days after it receives
                      notice that the United States District Court for the Central District of California has opened and
                      assigned a docket number to this matter. Notice may be by e−mail from the clerk, through ECF, or
                      by e−mail from counsel for Plaintiff. SO ORDERED. (Signed by Judge Victor Marrero on
                      11/13/2020) (jca) (Entered: 11/13/2020)

11/13/2020       Ï    CASE TRANSFERRED OUT ELECTRONICALLY from the U.S.D.C. Southern District of New
                      York to the United States District Court − District of Central District of California. (jca) (Entered:
                      11/13/2020)
